                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    ALFRED R. FAISON, et al
                                                                   Civil Action No. 18-11755 (JMV)
                   Plaintiffs,
                                                                        OPINION AND ORDER
          v.

    WELLS FARGO BANK N.A., et al

                   Defendants.


CLARK, Magistrate Judge

         THIS MATTER comes before the Court on a motion by Plaintiffs Alfred R. Faison and

Elva J. Faison (collectively “Plaintiffs”) for leave to file an Amended Complaint alleging

additional facts for the current causes of action and removing the causes of action for violations of

civil rights [ECF No. 29]. 1 Defendants Wells Fargo (“Defendant” or “Wells Fargo”) and Ocwen

Loan Servicing LLC (“Ocwen”) (collectively “Defendants”) oppose Plaintiffs’ motion [ECF No.

32]. The Court fully reviewed the parties’ written submissions and considers Plaintiffs’ motion

without oral argument pursuant to L. Civ. R. 78.1(b). For the reasons set forth below, Plaintiffs’

Motion to Amend is GRANTED.

    I.   BACKGROUND

         This matter arises from a foreclosure action between Wells Fargo and Plaintiffs. Plaintiffs

owned the real property located at 234 Lakeview Avenue, Paterson, New Jersey (the “Subject

Property”). Compl. ¶ 10. Sometime in November 2006, Plaintiffs entered into a loan with BNC

Mortgage Inc. Id. ¶¶ 11-15; see also ECF No. 19-3 at 2. In connection with same, Plaintiffs


1
 The Court notes that Plaintiffs’ motion to amend does not comply with Local Civil Rule 15.1. Specifically, Plaintiffs
failed to file a form of the amended pleading indicating how it differs from the pleading which is proposes to amend.
See L. Civ. R. 15.1(a)(2). For future references, a failure to comply with the rules may lead to denial of motion.

                                                          1
executed a note secured by a mortgage on the Subject Property. ECF No. 19-3 at 2. According to

Defendants, Wells Fargo is the holder of the note and Ocwen is the servicer. Id. Defendants allege

that, in 2009, Plaintiffs defaulted on the loan by failing to make the required payments. Id.

Plaintiffs dispute this assertion and argue that they never defaulted on their mortgage. Compl. ¶ 9.

       On September 12, 2013, Wells Fargo filed a foreclosure action against Plaintiffs in the

Superior Court of New Jersey, Chancery Division, Passaic County (“Foreclosure Action”). Decl.

of David Fitzgibbon, Esq. (“Fitzgibbon Decl.”), Ex. A, ECF No. 19-2 at 5. Shortly thereafter,

Plaintiffs removed the Foreclosure Action to this Court. Id. at 35. However, in December 2013, it

was remanded to the Superior Court of New Jersey. Id. at 39. Almost three years later, in April

2016, Wells Fargo obtained a final judgment against Plaintiffs. Id. at 64. After entry of the final

judgment, Plaintiffs filed a motion to vacate judgment which the state court denied by order dated

January 17, 2017. Id. at 70. As a result, Plaintiffs initiated this action on July 18, 2018 by filing a

Complaint [ECF No. 1], and at the same time made a motion for an order to show cause, seeking

temporary restraints. See Compl.

       In their Complaint, Plaintiffs allege claims for fraud (Count 1), violations of the Federal

Fair Debt Collection Practices Act and Federal Consumer Protection Act (Count 2), civil

conspiracy (Count 3), and harassment and negligent infliction of emotional distress (Count 4). See

Compl. Before Defendants filed their response to Plaintiffs’ Complaint, the Court addressed

Plaintiffs’ motion for an order to show cause. On July 24, 2018, the Honorable John M. Vazquez

entered an Order denying Plaintiffs’ motion for, inter alia, failing to cite any legal authority and

for failing to address the necessary elements of any of Plaintiffs’ causes of action. See ECF No. 9.

Shortly thereafter, on August 10, 2018, Defendants filed a motion to dismiss Plaintiffs’ Complaint.

See ECF No. 19. In opposition, Plaintiffs’ filed a motion to amend. ECF No. 29. Defendants filed



                                                  2
a response on October 1, 2018 [ECF No. 32]. While the Court makes note of Defendants’ motion

to dismiss, this Opinion and Order does not address the merits of said motion. 2

    II.   DISCUSSION

          Pursuant to Federal Rule of Civil Procedure 15(a), “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave” and “[t]he court should freely give

leave when justice so requires.” The decision to grant leave to amend rests within the sound

discretion of the trial court. Zenith Radio Corp. v. Hazeltine Research Inc., 401 U.S. 321, 330

(1970). In determining a motion for leave to amend, Courts consider the following factors: (1)

undue delay on the part of the party seeking to amend; (2) bad faith or dilatory motive behind the

amendment; (3) repeated failure to cure deficiencies through multiple prior amendments; (4) undue

prejudice on the opposing party; and/or (5) futility of the amendment. See Great Western Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (quoting Foman v. Davis,

371 U.S. 178, 182 (1962)). In addition, “[t]he Third Circuit has consistently emphasized the liberal

approach to pleading embodied by Rule 15.” Endo Pharma v. Mylan Techs Inc., 2013 U.S. Dist.

LEXIS 32931, at *4 (D. Del. Mar. 11, 2013). The Court should only deny leave when these factors

“suggest that amendment would be ‘unjust’. . ..” Arthur v. Maersk, Inc., 434 F.3d 196, 203 (3d

Cir. 2006).

          Defendants do not assert that Plaintiffs’ motion was unduly delayed, prejudicial, or results

from any bad faith, but argues that Plaintiffs’ proposed amendments are futile. An amendment will

be considered futile if it “is frivolous or advances a claim or defense that is legally insufficient on

its face.” Harrison Beverage Co. v. Dribeck Imps., Inc., 133 F.R.D. 463, 468 (D.N.J. 1990)

(citations omitted). In determining whether an amendment is insufficient on its face, the Court


2
 On April 16. 2019, Judge Vazquez administratively terminated Defendants’ motion to dismiss [ECF No. 19] without
prejudice pending a decision on Plaintiffs’ motion to amend. See ECF No. 35.

                                                       3
employs the same standard as in a Rule 12(b)(6) motion to dismiss. In re Burlington Coat Factory

Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (citation omitted). Under a Rule 12(b)(6) analysis,

the question is not whether the movant will ultimately prevail, and detailed factual allegations are

not necessary to survive such a motion. Antoine v. KPMG Corp., 2010 WL 147928, at *6 (D.N.J.

Jan. 6, 2010). If a proposed amendment is not clearly futile, then denial of leave to amend is

improper. Meadows v. Hudson County Bd. of Elections, 2006 WL 2482956, at *3 (D.N.J. Aug. 24,

2006).

         With respect to Plaintiffs’ proposed Amended Complaint, Defendants assert that the

proposed claims are futile because the Rooker-Feldman doctrine requires dismissal and that

Plaintiffs are barred from litigating their claims based upon the Entire Controversy Doctrine, res

judicata, and/or collateral estoppel. See ECF No. 32. Defendants further assert that even if

Plaintiffs were able to overcome these “insurmountable hurdles”, Plaintiffs’ claims still fail under

Rule 12(b)(6). Id. Based on these reasons, Defendants assert that this Court should deny Plaintiffs’

request to file an Amended Complaint and dismiss this action in its entirety with prejudice. Id.

         While Defendants may be correct in their assertions regarding the viability of Plaintiffs’

proposed claims, it appears to the Court that a ruling on Defendants’ futility arguments in the

context of the present motion would require legal determinations better suited for a motion to

dismiss. Accordingly, the Court declines to find at this juncture that Plaintiffs’ proposed

amendments are clearly futile. Based on the foregoing, Plaintiffs’ motion for leave to file an

Amended Complaint is GRANTED.

III.     CONCLUSION AND ORDER


         The Court having considered the papers submitted pursuant to Fed. R. Civ. P. 78, and for

the reasons set forth above;


                                                 4
IT IS on this 22nd day of April, 2019,

ORDERED that Plaintiffs’ motion for leave to file an Amended Complaint [ECF No. 29]

is GRANTED; and it is further

ORDERED that Plaintiffs shall file and serve their Amended Complaint within seven (7)

days from the date of this Order; and it is further

ORDERED that Defendants shall have twenty-one (21) days from the date Plaintiffs file

their Amended Complaint to either answer or file an updated motion to dismiss.



                                       s/James B. Clark, III
                                       HONORABLE JAMES B. CLARK, III
                                       UNITED STATES MAGISTRATE JUDGE




                                          5
